Name: Commission Implementing Regulation (EU) NoÃ 290/2013 of 26Ã March 2013 amending for the 190th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network
 Type: Implementing Regulation
 Subject Matter: international affairs;  politics and public safety
 Date Published: nan

 27.3.2013 EN Official Journal of the European Union L 87/2 COMMISSION IMPLEMENTING REGULATION (EU) No 290/2013 of 26 March 2013 amending for the 190th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network, (1) and in particular Article 7(1)(a), 7a(1) and 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 18 March 2013 the Sanctions Committee of the United Nations Security Council (UNSC) decided to remove one natural person from its list of persons, groups and entities to whom the freezing of funds and economic resources should apply. On 19 March 2013, the Sanctions Committee of the UNSC decided to add one entity to the list. Furthermore, on 15 March 2013, the Sanctions Committee of the UNSC decided to amend three entries on the list. (3) Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly. (4) In order to ensure that the measures provided for in this Regulation are effective, this Regulation should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 March 2013. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: (1) The following entry shall be added under the heading Legal persons, groups and entities: Ansar Eddine (alias Ansar Dine). Address: Mali. Date of designation referred to in Article 2a (4)(b): 20.3.2013. (2) The following entry under the heading Natural persons is deleted: Abdelghani Mzoudi (alias (a) Abdelghani Mazwati, (b) Abdelghani Mazuti, (c) Talha). Address: Morocco. Date of birth: 6.12.1972. Place of birth: Marrakesh (Morocco). Nationality: Moroccan. Passport No: F 879567 (Moroccan passport issued in Marrakesh, Morocco, on 29.4.1992). National identification No: E 427689 (Moroccan National Identity Card, issued on 20.3.2001 by the Moroccan Consulate General in DÃ ¼sseldorf, Germany). Other information: (a) Fathers name is Abdeslam Ahmed; (b) Mothers name is Aicha Hammou; (c) After his acquittal he left Germany for Morocco in June 2005. Date of designation referred to in Article 2a (4)(b): 10.6.2003. (3) The entry Hassan Dahir Aweys (alias (a) Ali, Sheikh Hassan Dahir Aweys, (b) Awes, Shaykh Hassan Dahir, (c) Hassen Dahir Aweyes, (d) Ahmed Dahir Aweys, (e) Mohammed Hassan Ibrahim, (f) Aweys Hassan Dahir, (g) Hassan Tahir Oais, (h) Hassan Tahir Uways, (i) Hassan Dahir Awes, (j) Sheikh Aweys, (k) Sheikh Hassan, (l) Sheikh Hassan Dahir Aweys). Title: (a) Sheikh, (b) Colonel. Address: Somalia. Date of birth: 1935. Place of birth: Somalia. Nationality: Somali. Other information: (a) Reported to be in Eritrea as of November 2007; (b) Family background: from the Hawiyes Habergidir, Ayr clan; (c) Senior leader of Al-Itihaad Al- Islamiya (AIAI) and Hizbul Islam in Somalia (d) Since 12 April 2010 also subject to the measures set out in Regulation (EU) No 356/2010 concerning Somalia and Eritrea. Date of designation referred to in Article 2a (4)(b): 9.11.2001. under the heading Natural persons shall be replaced by the following: Hassan Dahir Aweys (alias (a) Ali, Sheikh Hassan Dahir Aweys, (b) Awes, Shaykh Hassan Dahir, (c) Hassen Dahir Aweyes, (d) Ahmed Dahir Aweys, (e) Mohammed Hassan Ibrahim, (f) Aweys Hassan Dahir, (g) Hassan Tahir Oais, (h) Hassan Tahir Uways, (i) Hassan Dahir Awes, (j) Sheikh Aweys, (k) Sheikh Hassan, (l) Sheikh Hassan Dahir Aweys). Title: (a) Sheikh, (b) Colonel. Address: Somalia. Date of birth: 1935. Place of birth: Somalia. Nationality: Somali. Other information: (a) Southern Somalia (as of November 2012), (b) Also reported to be in Eritrea as of November 2007. Date of designation referred to in Article 2a (4)(b): 9.11.2001. (4) The entry Hassan Abdullah Hersi Al-Turki (alias (a) Hassan Turki, (b) Hassen Abdelle Fihiye, (c) Sheikh Hassan Abdullah Fahaih, (d) Hassan Al- Turki, (e) Hassan Abdillahi Hersi Turki, (f) Sheikh Hassan Turki, (g) Xasan Cabdilaahi Xirsi, (h) Xasan Cabdulle Xirsi). Date of birth: approximately 1944. Place of birth: Region V, Ethiopia (the Ogaden Region in eastern Ethiopia). Nationality: Somali. Other information: (a) Reported to be active in Southern Somalia, lower Juba near Kismayo, mainly in Jilibe and Burgabo as of November 2007; (b) Family background: from the Ogaden clan, Reer- Abdille subclan; (c) Part of the Al-Itihaad Al-Islamiya (AIAI) leadership; (d) Subject to the measures set out in Regulation (EU) No 356/2010 concerning Somalia. Date of designation referred to in Article 2a (4) (b): 6.7.2004. under the heading Natural persons shall be replaced by the following: Hassan Abdullah Hersi Al-Turki (alias (a) Hassan Turki, (b) Hassen Abdelle Fihiye, (c) Sheikh Hassan Abdullah Fahaih, (d) Hassan Al- Turki, (e) Hassan Abdillahi Hersi Turki, (f) Sheikh Hassan Turki, (g) Xasan Cabdilaahi Xirsi, (h) Xasan Cabdulle Xirsi). Date of birth: approximately 1944. Place of birth: Region V, Ethiopia (the Ogaden Region in eastern Ethiopia). Nationality: Somali. Address: Reported to be in Southern Somalia, lower Juba near Kismayo, mainly in Jilibe and Burgabo as of November 2012. Date of designation referred to in Article 2a (4) (b): 6.7.2004. (5) The entry Al-Itihaad Al-Islamiya/AIAI. (alias AIAI) Other information: (a) Reported to operate in Somalia and Ethiopia; (b) Leadership include Hassan Abdullah Hersi Al-Turki and Hassan Dahir Aweys; (c) AIAI has received funds through the Al-Haramain Islamic Foundation (Somalia). Date of designation referred to in Article 2a (4) (b): 6.10.2001. under the heading Legal persons, groups and entities shall be replaced by the following: Al-Itihaad Al-Islamiya/AIAI (alias AIAI). Other information: Reported to have operated in Somalia and Ethiopia. Date of designation referred to in Article 2a (4) (b): 6.10.2001.